DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 01/27/2021. Presently, claims 1-7 and 14-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With regard to claims 1-7 and 14-20 there is no support found in the originally filed specification for “wherein the change parameter is adjusted by a change rate multiplied by the third parameter,” (emphasis added). Applicant points to [0057] and [0058] of the published specification for support in their remarks (See Arguments, page 14). However, in these two paragraphs multiplication is only mentioned once where it states, “The change parameter α may be multiplied with the attack ability of the user’s character, or with the amount of change calculated on the basis of the attack ability of the user’s character,” ([0057]). Neither of these items are the “third parameter” because in the claims the third parameter is listed as “corresponding to a positional relationship between the first game content and the second game content in the virtual space.” With regard to the positional relationship and the amount of damage done, this is all described in [0058]. However, there is no discussion of multiplication here at all, but rather just that a relationship exists. Figure 5 also does not discuss any multiplication, and while that COULD be a way to achieve figure 5, it is not explicitly the case and also is not inherently the case. Thus, there is no support for the amendment limitation. All dependent claims are rejected as depending upon a previously rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claims 4 and 17, both of these claims state have “a first change rate” and “a second change rate,” however, claims 1 and 1 have now been amended to include “a change rate” thus it is unclear if the two different change rates of claims 4 and 17 are related to the change rate of claims 1 and 14 or if they are separate.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,283,861 to Kawai.
	With regard to claim 1, Kawai discloses  A non-transitory computer-readable medium upon which a computer program product is embodied, comprising code executable by a computer arranged to operate a computer game, the computer having at least a processor and a storage unit, to cause the computer to carry out the following steps: a storing step, comprising storing, in the storage unit, a first parameter associated with a first game content arranged in virtual space (fig. 3; col. 6, lines 45-50), and a second parameter associated with a second game content arranged in the virtual space, the first parameter corresponding to a degree of adjustment attribute of the first game content, the second parameter corresponding to a mutable attribute of the second game content (fig. 3; col. 6, lines 45-50, 62-65; col. 11, lines 29-43; wherein a character is defeated after X shots); a starting step, comprising, with the processor, starting a match between the first game content and the second game content, wherein starting the match comprises defining a third parameter, the third parameter corresponding to a positional relationship between the first game content and the second 
	With regard to claim 2, Kawai discloses wherein the comparison step further comprises: determining the first target value based on a range attribute of the first game content, the range attribute comprising at least one of the set of: a short range attribute and a long range attribute; setting the predetermined difference to a first predetermined difference when the range attribute is the short range attribute and setting the predetermined difference to a second predetermined difference larger than the first predetermined difference when the range attribute is the long range attribute (fig. 3).
	With regard to claim 3, Kawai discloses wherein the comparison step further comprises: comparing the third parameter to a minimum distance value, and, when the third parameter is less 
	With regard to claim 4, as best understood, Kawai discloses wherein the change parameter is adjusted by a first change rate when there is at least the predetermined difference between the third parameter and the first target value, and wherein the change parameter is adjusted by a second change rate when the third parameter is less than the minimum distance value (fig. 4, col. 8, lines 25-58).
	With regard to claim 5, Kawai discloses wherein the second change rate is greater than the first change rate (fig. 4; col. 8, lines 25-58).
	With regard to claim 7, Kawai discloses wherein the comparison step further comprises adjusting an operation format from a first operation format associated with a first range of values of the third parameter to a second operation format associated with a second range of values of the third parameter (fig. 3; col 12, lines 12-23).
	Claims 14-18 and 20 are mirror of claims 1-5 and 7 and are rejected in like manner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Galaxy Dash as evidenced by “Galaxy Dash: race to the Outer Run – iOS/ Android – HD (Sneak Peek) Gameplay Trailer” in view of Kawai.
	With regard to claims 6 and 19, Galaxy Dash discloses automatically adjusting  position of the first game content in a first direction by automatically changing the third parameter to be closer to the first target value at a certain time change rate (0:28 – 1:30; wherein an endless runner game is shown where a character is constantly progressing towards objects and enemies); and receiving a user input, and, in response to the user input, automatically adjusting the position of the first game content in a different direction (0:28 – 1:30 wherein the player can move from side to side which is a different direction than forwards).
	Galaxy Dash does not appear to explicitly disclose the elements of the independent claim. However, Kawai teaches such features as noted above. It would have been obvious to one of ordinary skill in the art at the effectively filing date of the invention to combine the teachings of Kawai with the disclosure of Galaxy Dash in order to make the game more interesting to the user by being able to cause different amounts of damage to enemy characters / objects based upon how close the weapon is used.
Response to Arguments
Applicant’s arguments with regard to the restriction requirement are moot in that the claims have been canceled.
The rejection based upon non-statutory double patenting is, at present, removed.
The previous rejection based upon 35 USC 112(b) has been withdrawn based upon Applicant’s amendments to the claims.
With regard to the 102 rejection, Applicant interprets Kawai as “having its ‘change parameter’ be wo possible values. An item may do a first amount of damage (100$) over the entire region in which the item is in range…the item may be able to do a little damage when it just barely out of range, and may not do any damage at all beyond that,” (Arguments, page 13). This interpretation does not make sense in light of the disclosure of Kawai. That is, if the change parameter is 100% then anything within the wire frame would be immediately destroyed once the weapon is used, i.e., 100% damage to the character. But that is not what Kawai is referring to, but rather the effectiveness of the weapon which the weapon itself has a change parameter. That is, a pistol does 10 damage, a bomb does 20, fire 5, etc. (See Fig. 3). That amount of damage is then multiplied by the “Degree of Damage” as shown in fig. 4 and discussed in the accompanying disclosure. Thus, Applicant’s argument is not found to be convincing.
With regard to claims 3 and 16, Applicant’s arguments are again not found to be convincing. The claims require, “when the third parameter is less than the minimum distance value, reducing the value of a change parameter to a nonzero value based on a result of a comparison between the third parameter and the minimum distance value.”  This minimum distance value could be related to absolutely anything as it is not specifically tied to something. That is the minimum distance value between the player character and the enemy character to do any damage at all. Thus the minimum amount of distance to do damage would necessarily be 180% of the wire frame; anything less than that will do damage. It could also be the minimum distance to achieve 30% damage is 101%, and anything less than that will have a 100% change rate. Thus, Applicant’s arguments are not found to be convincing.
With regard to the other dependent claims argues, as mentioned above, these claims are now unclear because of Applicant’s amendments. However, as best understood, the change rate of the damage done can be determined by multiplying by either 30% or 100% as disclosed by Kawai and thus there would be two different rates overall, for example a pistol will ultimately have a change rate of either 3 or 10 depending on the distance and 3 is less than 10 (or the alternative 10 is greater than 3).
Applicant’s arguments with regard to the rejection based upon 103 have nothing to do with the rejection proposed but rather what certain players find to be difficult about the game. This does not affect whether or not one might add in the teachings of Kawai in any way, but rather just merely reviews of the underlying game. Furthermore, merely because someone’s opinionated review of a game can be opined by Applicant as what the fundamental nature of the game is does not change whether adding another feature may be obvious or not. The argument is in no way found to be convincing and the rejection is maintained.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, knowledge of one of ordinary skill in the art would understand that such a game could be modified to change the effectiveness of weapons as it is commonplace to know that certain enemies/obstacles may be “out of range” and that the damage done to them may be affected by such.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/Jay Trent Liddle/Primary Examiner, Art Unit 3715